        Case 1:18-cv-11325-VSB-OTW Document 58 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
 KRISHNA DASS,                                                   :
                        Plaintiff,                               :   18-cv-11325 (VSB) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
THE CITY UNIVERSITY OF NEW YORK, et al.,                         :
                                                                 :
                                      Defendants.
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The Court held a discovery status conference in this matter on March 3, 2021. In

addition to all other rulings made on the record at the status conference, the Court hereby

adopts the amended discovery deadlines stipulated and proposed by the parties:

              •    All fact discovery: Friday, August 13, 2021
              •    Interrogatories: Friday, July 16, 2021
              •    Fact Depositions: Friday, July 16, 2021
              •    All expert discovery: Friday, September 17, 2021
              •    Expert Depositions: Friday, September 17, 2021
              •    Requests for admission: Tuesday, October 19, 2021

         The next status conference is April 27, 2021 at 3:00 pm. The dial in information is (866)

390-1828, access code 1582687. The joint proposed agenda is due by April 22, 2021.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: March 4, 2021                                                            Ona T. Wang
       New York, New York                                              United States Magistrate Judge
